June 30, 2006


Mr. Todd A. Clark
Walsh, Anderson, Brown, Schulze & Aldridge, P.C.
P. O. Box 2156
Austin, TX 78768
Mr. Kevin T. O'Hanlon
O'Hanlon & Associates
808 West Avenue
Austin, TX 78701

RE:   Case Number:  05-0414
      Court of Appeals Number:  14-04-00129-CV
      Trial Court Number:  03CV3724

Style:      COLUMBUS INDEPENDENT SCHOOL DISTRICT
      v.
      FIVE OAKS ACHIEVEMENT CENTER

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and remands the case to the trial  court  and
delivered the enclosed  per  curiam  opinion  and  judgment  in  the  above-
referenced cause.  (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Carrie Gregor  |
|   |Clerk              |
|   |Mr. Ed Wells       |